Rehearing denied and former opinion modified November 22, 1932                        ON PETITION FOR REHEARING                              (15 P.2d 472)
Respondent has filed a petition for a rehearing on the grounds that our former opinion did not dispose of defendant H.H. King's answer and counterclaim.
Defendant King's counterclaim was not such a one as could have been set up in an action for libel. It did not arise "out of the contract or transaction set forth in the complaint, as the foundation of plaintiff's claim." Plaintiff's cause of action did not arise "on contract." Defendant King's counterclaim did not arise "also on contract." Oregon Code 1930, § 1-611.
Our former opinion should be modified to the extent that the judgment of the circuit court will be reversed and the cause remanded with instructions to dismiss both as to the complaint and the counterclaim of defendant, H.H. King.
It is so ordered. *Page 36